DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of a product of prior probabilities of causal edges of the test CBN (claims 5 and 6) as a species of P(M) and elects a product of marginal likelihoods of causal edges of the test CBN for tumor (claim 7) as a species of P(D|M) in the reply filed on 05/24/2022 is acknowledged. Upon further consideration, the restriction requirement for claim 4 is withdrawn.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Status
Claims 1-20 are pending.
	Claims 8-9 are withdrawn.
	Claims 1-7 and 10-20 are under examination.
	Claims 1-7 and 10-20 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/420,936, filed 11/11/2016. The second equation for the Dirichlet parameter in claims 5 and 8 as well as the totality of claims 6 and 9 are not disclosed in the provisional application.
	Applicant's claim for the benefit of a prior-filed application, PCT/US2017/061373, filed 11/13/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	Accordingly, each of claims 1-5, 7-8, and 10-20 are afforded the effective filing date of 11/11/2016, and each of claims 6 and 9 are afforded the effective filing date of 11/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that several of the references were missing indication of page numbers. 
Applicant is reminded that it is desirable to avoid the submission of long lists of documents if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5 Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995). Applicant has cited more than 275 references, many of which are clearly irrelevant to the claimed invention. Applicant is cautioned against burying material references and the appearance of inequitable conduct in this application.

Drawings
	The Drawings submitted 05/10/2019 are accepted.
	
Nucleotide and/or Amino Acid Sequence Disclosures
	The sequence listing submitted 05/16/2019 has been accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 05/10/2019.
Disclosure
The disclosure is objected to because of the following informalities: 
At p. 4, line 14, yellow nodes are referred to being present in FIG. 5A. The figures are correctly presented in greyscale, as color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. This instance, and any others (e.g., p. 4, lines 26 and 28), where reference is made in the Disclosure to colored drawings should be corrected. 
Appropriate correction is required.
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Non-limiting examples include p. 27, line 30. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Trade Names
	The use of the terms RNeasy Mini kit, iScript cDNA synthesis kit, iTaq Universal SYBR Green Supermix, and CFX96 Real-Time PCR Detection System, for example, which are trade names or marks used in commerce, have been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction for all objections to the Specification is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claims 1 and 16 recite “receiving a set of SGAs in the genome of t in the genome of t”. The second instance of “in the genome of t” should be deleted.
	Claim 3 recites “wherein determining the posterior probability for a test CBN in the plurality comprises”, which should be amended to recite “wherein determining the posterior probability for a test CBN in the plurality of test CBNs comprises”.
	Claim 13 recites “identifying SGAs in the genome of the tumor sample; to provide the set of SGAs and the set of DEGs”. The semicolon should not be placed after sample to divide these clauses and should therefore be removed.

Claim Interpretation
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders for the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “classification tool… configured to” in claims 17-19. These limitations do not invoke interpretation under 112(f) because the generic placeholder “tool”, which is modified by the functional language “configured to”, is modified by sufficient acts for performing the claimed function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation “wherein P(M) comprises a product of prior probabilities of causal edges of the test CBN, wherein P(Ah [Wingdings font/0xE0] Ei) represents a prior probability of a causal edge from a somatic alteration of gene Ah to DEG Ei”. It is not clear how P(M) and P(Ah [Wingdings font/0xE0] Ei) are related. Under the BRI, M could equal Ah [Wingdings font/0xE0] Ei, but this is not readily apparent or the only possible interpretation of the limitation as P(M) comprises a product of prior probabilities. How the product of prior probabilities relates these two probabilities is therefore also unclear. Without an explicitly stated relationship between these two probabilities, it is not clear how the claim should be interpreted. 
Claim 5 recites the limitation “tumor t’ ”, but it is not clear how tumor t and tumor t’ are different. The claims state that h’ indexes over the number m of genes in tumor t that have SGAs in gene h’, but no definition is provided for tumor t’. It is not clear if tumor t’ is tumor t after it has been indexed by h’, or if tumor t’ is intended to perform its own indexing over other variable. This rejection could be overcome by defining the identity of tumor t’ in the claim.
	Claim 6 recites limitations for parameters of the second equation set forth for calculating a Dirichlet parameter in claim 5. As the Dirichlet parameter can be calculated with either the first or second equation recited in claim 5, it is not clear whether the limitations of claim 6 remove this optionality and require only the second equation, or if the optionality of claim 5 applies to claim 6, i.e., if the first equation is used, claim 6 does not need to be performed. For examination purposes, it is assumed that the optionality of claim 5 applies to claim 6. This rejection can be overcome by, for example, amending claim 5 to include the limitations of claim 6.
	Claim 7 recites the limitations “tumor genomes in D”. It is not clear what these tumor genomes are, and how they differ from tumor t. Other dependent claims, 4-6, which claim 7 does not depend from, recite a reference set of tumor genomes, D, and it is not clear whether claim 7 should also recite a reference set of tumor genomes, or if these tumor genomes are intended to have a different meaning. For examination purposes, it is assumed that claim 7 should recite a reference set of tumor genomes in D. Clarification via claim amendment is requested. 
Claim 10 recites the limitation “wherein the five or more causal edges pointing from the SGA identified as the SGA with functional impact to DEGs in the set of DEGs are each assigned a p-value of less than 0.001 relative to a distribution of random posterior probabilities of causal edges pointing from the given SGA to DEGs in a control data set”. Under the BRI, the limitations is interpreted that once the SGA with functional impact is identified, the SGAs are assigned a p-value of less than 0.001. This interpretation is not clear because the limitation discusses assigning the p-value relative to a distribution of random posterior probabilities. It seems likely that the claim is intended to further limit the identification of SGAs with functional impact to DEGs to those that have 5 or more causal edges to DEGs that are each assigned a p-value <0.0001. For examination purposes, the claim is interpreted as such. If this interpretation is correct, the rejection may be overcome by amending the claim to recite “wherein the from which five or more causal edges in the CBN point to DEGs is identified as the SGA with functional impact to DEGs in the set of DEGs when each edge is assigned a p-value of less than 0.001 relative to a distribution of random posterior probabilities of causal edges pointing from the given SGA to DEGs in a control data set” or similar.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, computer-readable media, and a computing system, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1 and 16-17: generating/generate a bipartite causal Bayesian network (CBN) with maximal posterior probability, wherein the CBN with maximal posterior probability comprises causal edges pointing from SGAs in the set of SGAs to DEGs in the set of DEGs with a single causal edge pointing to each DEG; and identifying/identify a SGA from which five or more causal edges in the CBN point to DEGs as the SGA with functional impact in the genome of the tumor t.
Dependent claim 13: identifying DEGs in the genome of the tumor sample; and identifying SGAs in the genome of the tumor sample.
Dependent claims 2-7, 10, and 18-20 recite further steps that limit the judicial exceptions in the independent claims and, as such, also are directed to those abstract ideas. For example, claims 2 and 18 further limit generating the CBN; claims 3-7 and 19-20 further limit determining the posterior probability; and claim 10 further limits the five or more causal edges pointing from the SGA. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually identify SGAs and DEGs and generate a CBN. Without further detail as to the methodology involved in “identifying” and “generating”, under the BRI, one may simply, for example, use pen and paper to identify SGAs and DEGs in the genome of a tumor sample, generate of a CBN with this data, identify SGAs with five or more causal edges pointing to DEGs. Generating a CBN, identifying SGAs with five or more causal edges pointing to DEGs, and identifying DEGs requires mathematical techniques as the only supported embodiment, as recited in dependent claims 3 and 5-7 and supported in the Specification at: p. 11, lines 24-34; p. 13, line 1 through p. 17, line 10; p. 28, line 15 through p. 29, line 6; p. 29, line 8 through p. 32, line 18; and p. 32, line 19 through p. 33, line 2.
Therefore, claims 1 and 16-17 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1 and 16-17: receiving/receive a set of SGAs in the genome of t in the genome of t; receiving/receive a set of differentially expressed genes (DEGs) in the genome of t.
Claim 13: obtaining a tumor sample from a subject.
Claim 14: treating the subject based on the identified SGAs with functional impact.
Dependent claims 11-12 and 14 recite steps that further limit the recited additional elements in the claims. For example, claim 11 further limits the SGAs; claim 12 further limits the DEGs; and claim 14 further limits the tumor genome.
Independent claim 1 includes a computer-implemented method. Independent claim 16 includes one or more computer-readable media comprising computer-executable instructions. Independent claim 17 includes a computing system, comprising: one or more processors; memory; and a classification tool.

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” and “obtaining”, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “a computer-implemented method”, “one or more computer-readable media comprising computer-executable instructions”, and “a computing system, comprising: one or more processors; memory; and a classification tool” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited tool (i.e., software) that is used for classification, which does not integrate the judicial exceptions because the classification operations are generically recited and are further nothing but mathematical operations. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The step of “treating the subject based on the identified SGAs with functional impact” recites an application of the judicial exceptions to effect a treatment, i.e., an application step. However, the limitation recites only a treatment based on the identified SGAs with functional impact. The administration step is not particular, and instead merely provides instructions to “apply” the exception in a generic way. MPEP 2106.04(d)(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the judicial exception. Thus, the administration step does not integrate the judicial exceptions into a practical application.
The Specification does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Bartlett et al. (WO 2016/011558, IDS reference #2) discloses that receiving genetic data and obtaining a tumor sample are data gathering elements that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0007-0010] and [00150]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and 16-17 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Bartlett et al. (WO 2016/011558, IDS reference #2) teaches that computing elements are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, the abstract, [0014-0015], [0073-00116], and [00230-00231] The specification also notes that computer processors and systems, as example, are commercially available or widely used at p. 17, line 18 through p. 20, line 16. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
The courts have also found limitations adding the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). The prior art to Bartlett et al. (WO 2016/011558, IDS reference #2) discloses that treating a patient is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0011] and [00127]. In addition, the instant Specification does not disclose particular treatments in the disclosure beyond that the information of SGAs with functional impact can be used in downstream applications, such as selecting a treatment for a tumor in a subject (p. 17, lines 11-16). As such, the “apply it” limitation as recited in the instant claims constitute a general link to a technological environment using elements which are routine, well-understood and conventional in the art. This is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
1. 	Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.
2. 	With respect to claims 16, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of “non-transitory computer-readable media” would overcome the rejection with respect to this issue under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-2, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Nature Communications, 2015, 6(1), p. 1-13) in view of Araya et al. (WO 2016/154493, IDS Reference #3). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Claims 1 discloses a computer-implemented method for identifying a somatic genome alteration (SGA) with functional impact in a genome of a tumor t. Claim 16 discloses one or more computer-readable media comprising computer-executable instructions. Claim 17 discloses a computing system, comprising one or more processors, memory, and a classification tool configured to perform the method steps. 
Ding discloses a novel hierarchical Bayes statistical model, xseq, to systematically quantify the impact of somatic mutations on expression profiles (abstract). As Ding teaches that their model and the influence and learning algorithms have been implemented in the statistical programming language R, and can be downloaded from The Comprehensive R Archive Network, or from their website, it is considered that Ding fairly teaches the limitations of a computer-implemented method, which would necessarily require a computing system, comprising one or more processors, memory to run the software (i.e., computer-executable instructions/classification tool).
Regarding claims 1 and 16-17, the method steps comprise: 
receiving a set of SGAs in the genome of t in the genome of t;
receiving a set of differentially expressed genes (DEGs) in the genome of t;
Regarding the receiving steps, Ding teaches using somatic point mutation and copy number alteration data (i.e., SGAs) and gene expression data (i.e., DEGs) in 12 cancer types (p. 2, col. 2, par. 3). Ding teaches using differential expression analysis to test whether a gene is upregulated or downregulated or directly getting this information from pathway databases (p. 11, col. 1, par. 2).
generating a bipartite causal Bayesian network (CBN) with maximal posterior probability, wherein the CBN with maximal posterior probability comprises causal edges pointing from SGAs in the set of SGAs to DEGs in the set of DEGs with a single causal edge pointing to each DEG; and
Ding teaches developing a generative probabilistic model, xseq, to address whether somatic mutations in a patient’s tumour impact gene expression (p. 2, col. 2, par. 4). Ding teaches a graphical model which represents a gene mutated in M patients and the gene is connected to N genes (i.e., bipartite CBN with edges pointing from SGAs to DEGs) (Figure 1). Ding illustrates a single connection between F and D, which represent gene mutations in a specific patient and across patients harboring mutations in the gene g, G and H, which represent the regulatory status of a gene connected to gene g in a specific patient and across patients, and Y, which represents the expression of a gene connected to g in a patient (i.e., a single edge pointing to each DEG) (Figure 1). As Ding teaches that the mutated genes and gene expression are connected, it is considered that Ding fairly teaches the limitations of causal edges. Ding teaches using the Belief Propagation algorithm (a Bayes (i.e., Bayesian) statistical model (abstract)) for inference and the Expectation Maximization algorithm for parameter learning to compute the poster probabilities (i.e., maximal posterior probability) (p. 3, col. 2, par. 3 through p. 4, col. 1, par. 1). It is therefore considered that Ding fairly teaches the limitations of a bipartite causal Bayesian network with maximal posterior probability (see also Methods, p. 10, col. 2, par. 4 through p. 12, col. 1, par. 5).
identifying a SGA from which five or more causal edges in the CBN point to DEGs as the SGA with functional impact in the genome of the tumor t.
Ding teaches that genomic mutations show widespread variation in their functional impacts on gene products, biochemical pathways and phenotypic properties (p. 2, col. 1, par. 1). Ding teaches identifying cis- (the genetic aberration that results in dysregulation of the gene itself) and trans--effects (mutations that disrupt the expression of other genes in the same biochemical pathway) for genes impacting expression networks (i.e., SGAs) (abstract) which have functional effects/activity (i.e., with functional impact) (p. 2, col. 1, par. 2; p. 6, col. 1, par. 2 through col. 2, par. 1; p. 11, col. 1, par. 4-6; p. 11, col. 2, par. 4-6). See below for teachings by Araya regarding identifying a SGA from which five or more causal edges in the CBN point to DEGs.
Ding does not teach identifying a SGA from which five or more causal edges in the CBN point to DEGs. 
However, the prior art to Araya discloses methods for detecting significantly mutated regions in the human genome permit the discovery and identification of multi-scale cancer-driving mutational hotspot clusters (abstract). Araya teaches using a Bayesian mutation probability model (73-75], [77-78], and [120]) to identify significantly mutated regions and drivers in cancer samples ([7], [74], [146], and [162]). Araya teaches calculating mutation probabilities from sequencing data, and refining mutation probability models by gene level features, such as expression level [74]. Araya teaches analyzing RNAseq data and identifying significantly mutated regions associated with more than 10 differentially expressed genes [158].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the hierarchical Bayes statistical model, xseq, to systematically quantify the impact of somatic mutations on expression profiles, as taught by Ding, with the method of Araya for establishing a threshold for associating somatic mutations with expression data because both methods use Bayesian models to identify the effect of somatic mutations on gene expression in cancer samples. The motivation would have been to employ a method to detect significantly mutated regions that are useful for the detection of cancer-specific, functionally diverse coding and non-coding regions of mutation, and are associated molecular signatures, as taught by Araya [5]. Although Araya does not teach the exact threshold that is instantly claimed (five edges), it would have been obvious to alter this threshold with routine optimization or modification. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 18, Ding in view of Araya teach claims 1 and 17. Claims 2 and 18 further specify generating the CBN with maximal posterior probability by generating a plurality of test CBNs for the set of SGAs and the set of DEGs, determining a posterior probability for each test CBN in the plurality, and identifying the test CBN with the maximal posterior probability.
Ding teaches that the inference problem is to compute the posterior probabilities given the input, and that the learning problem is to estimate the conditional probabilities of a variable given its parents, such as the probability of a mutation impacting expression in a specific patient given that the gene’s mutations impact expression across patients (p. 4, col. 1, par. 1). Ding teaches splitting the TCGA data set into discovery and validation data sets, training a model on the discovery data set, and using the trained model to predict the validation set, with 10 repeats for each tumour type (i.e., a plurality of test CBNs) (p. 4, col. 1, par. 4). Ding teaches the EM algorithm learns the xseq parameters by iterating between the E-step and the M-step to find a local maximum of the objective likelihood function (p. 10, col. 2, par. 7). 
Regarding claim 11, Ding in view of Araya teach claim 1. Claim 11 further specifies that the SGAs in the set of SGAs comprise or consist of somatic mutations and somatic copy number alterations. 
Ding teaches analyzing the tumor genomes for somatic point mutation and copy number alteration data (p. 2, col. 2, par. 3)
Regarding claim 13, Ding in view of Araya teach claim 1. Claim 13 further specifies obtaining a tumor sample from a subject, identifying DEGs in the genome of the tumor sample; and  identifying SGAs in the genome of the tumor sample to provide the set of SGAs and the set of DEGs. 
Ding teaches analyzing data 12 cancer types from the TCGA Pan-Cancer project (p. 2, col. 2, par. 3). As the instant Specification describes obtaining tumor genomes from the TCGA, and as Ding teaches outputting the probability that an individual mutation in gene in an individual patient influences expression within that patient (p. 3, col. 1, par. 3 through col. 2, par. 1), it is considered that obtaining a tumor sample of a subject would be necessary to obtain the tumor genomes. As Ding teaches analyzing the tumor genomes for somatic point mutation and copy number alteration data (i.e., SGAs) and gene expression data (i.e., DEGs) in 12 cancer types (p. 2, col. 2, par. 3), where differential expression analysis is used to test whether a gene is upregulated or downregulated (p. 11, col. 1, par. 2), it is considered that Ding fairly teaches the limitations of the claim.
Regarding claim 14, Ding in view of Araya teach claim 1. Claim 14 further specifies that the tumor genome is from a tumor sample from a subject, and wherein the method further comprises treating the subject based on the identified SGAs with functional impact. 
Ding teaches analyzing data 12 cancer types from the TCGA Pan-Cancer project (p. 2, col. 2, par. 3). As the instant Specification describes obtaining tumor genomes from the TCGA, and as Ding teaches outputting the probability that an individual mutation in gene in an individual patient influences expression within that patient (p. 3, col. 1, par. 3 through col. 2, par. 1), it is considered that Ding fairly teaches the limitations of a tumor genome from a tumor sample from a subject. Ding teaches using their method to identify phenocopy effects where patients have similar expression but not similar mutation, and treating patients based on phenotypes such as expression instead of genotypes for better outcomes in some types of cancer (p. 11, col. 1, par. 8 through col. 1, par. 1). 
Regarding claim 15, Ding in view of Araya teach claim 1. Claim 15 further specifies that the SGA with functional impact is a driver SGA. 
Ding teaches that of the 150 genes from trans-effect analysis impacting expression networks in the 12 cancer types, 60 are known cancer genes (i.e., driver genes) (p. 2, col. 2, par. 2). 
B.	Claims 3-4, 7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Araya, as applied to claims 1-2 and 17-18 as described above, and in further view of Visweswaran (Journal of Biomedical Informatics, 2010, 43(5), p. 669-685, IDS reference #256). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Regarding claims 3 and 19, Ding in view of Araya teach claims 2 and 18. Claims 3 and 19 further specify that determining the posterior probability for a test CBN in the plurality comprises calculating P(D|M) x P(M), where P(D|M) is a marginal likelihood of the test CBN and P(M) is a prior probability of the test CBN.
Ding teaches that the learning problem is to estimate the conditional probabilities (i.e., marginal likelihood) of a variable given its parents, such as the probability of a mutation impacting expression in a specific patient given that the gene’s mutations impact expression across patients (p. 4, col. 1, par. 1). Ding teaches calculating several conditional probabilities, including P(D|Y), where Y is gene expression, (i.e., P(D|M)) in the E-step using the belief propagation algorithm (p. 10, col. 2, par. 7). Ding teaches that xseq predicts the posterior marginal probabilities (i.e., prior probabilities) of each gene P(D), or whether gene g’s mutation specifically in patient m impacts expression P(F), and of whether the nth gene connected to gene g in patient m is differentially expressed P(G) (i.e., P(M)). As Ding teaches training a model on a discovery set, repeating the measurements 10 times, and iterating between the E-step and M-step to find a local maximum (p. 4, col. 1, par. 4; p. 10, col. 2, par. 7), it is considered that Ding fairly teaches the limitations a marginal likelihood and a prior probability of the test CBN. Ding does not teach P(D|M) x P(M).
However, the prior art to Visweswaran discloses an algorithm for learning patient-specific models from clinical data to predict outcomes using Bayesisan modelling (abstract). Visweswaran teaches that P(G|D) is the posterior probability or the Bayesian score (p. 673, col. 1, par. 6). Visweswaran teaches that the Bayesian score can also be calculated by (G, D) = P(D|G)P(G), where the first term is the marginal likelihood and the second term is the prior over structures (i.e., P(D|M) x P(M)) (p. 673, col. 2, par. 4).
Regarding claims 4 and 20, Ding in view of Araya and Visweswaran teach claims 3 and 20. Claims 4 and 20 further specify that P(M) comprises a product of the frequencies at which the SGAs of the test CBN are present in a reference set of tumor genomes, D. 
Ding teaches that previous computation approaches to predict functional effects of mutations include the frequency of mutations of a gene of interest relative to its expected background rate of mutations (p. 2, col. 1, par. 1). 
Regarding claim 7, Ding in view of Araya and Visweswaran teach claim 3. Claim 7 further specifies that P(D|M) comprises a product of marginal likelihoods of causal edges of the test CBN for tumor t, which is calculated by calculating a marginal likelihood of each causal edge Ah [Wingdings font/0xE0] Ei of the test CBN based on tumor genomes in D that have the somatic alteration of gene Ah and tumor genomes in D that do not have the somatic alteration of gene Ah.
Ding teaches that the model predicts the posterior marginal probabilities (i.e., P(D|M)) of each mutation P(F) and each mutated gene P(G) influencing expression (i.e., Ah [Wingdings font/0xE0] Ei (Figure 1).
Regarding claims 3-4, 7, and 19-20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the hierarchical Bayes statistical model to systematically quantify the impact of somatic mutations on expression profiles, as taught by Ding in view of Araya, with the method of calculating a Bayesian score, as taught by Visweswaran because each reference teaches using Bayesian networks to calculate data. The motivation would have been to measure the goodness of fit of the given structure to the data, as taught by Visweswaran (p. 673, col. 2, par. 3-4), in a model designed to employ a patient-specific heuristic to locate a set of suitable model, as taught by Visweswaran (abstract). As Ding motivates performing permutation analysis of the data, it would be obvious to combine the Bayesian score as taught by Visweswaran for analyzing the permutated data. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
C.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Araya as applied to claims 1-2 as described above, in further view of Visweswaran, as applied to claim 3 as described above, and in further view of Ding et al. (Nature Communications, 2015, 6(1), Supplementary Information, p. 1-126). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Regarding claim 5, Ding in view of Araya and Visweswaran teach claim 3. Claim 5 further specifies that P(M) comprises a product of prior probabilities of causal edges of the test CBN, wherein P(Ah [Wingdings font/0xE0] Ei) represents a prior probability of a causal edge from a somatic alteration of gene Ah to DEG Ei.
Ding teaches a graphical model representation of xseq, where a gene mutated in M patients and the gene is connected to N genes (Figure 1). Ding teaches that the model predicts the probability of each mutation P(F) and each mutated gene P(G) influencing expression (i.e., P(Ah [Wingdings font/0xE0] Ei  and θh) (Figure 1). Ding teaches calculating the probability that each gene influences expression P(D) (p. 3, Figure 1 legend), which is considered as equivalent to 1 – a prior probability that the cause of DEG Ei is not a SGA. Ding teaches variables representing gene mutations in M patients (i.e., h’) (p. 3, Figure 1 legend). Ding SI teaches using Dirichlet priors (p. 118, par. 3-4). Ding SI teaches parameter D, whether mutations in gene g across patients impact expression (i.e., Uh denotes tumor genomes from a reference set of tumor genomes) (Supplementary Table 2). Ding Supplemental teaches parameters G and H for nth genes in a patients, which is considered as counting the number of genes with SGAs in the genome of tumor t’. Because it is unclear how the relationship between P(M) and P(Ah [Wingdings font/0xE0] Ei) should be interpreted and what tumor t’ represents, as described in the above 35 USC 112(b) rejection, the claim cannot be interpreted unambiguously. As Ding teaches the parameters in the equation for θh and the first Dirichlet prior, it is considered that Ding teaches the limitations of the claim as they are able to be interpreted.
Regarding claim 6, Ding in view of Araya, Visweswaran, and Ding SI teach claim 5. Claim 6 further specifies parameters for calculating the second Dirichlet parameter in claim 5. As the use of only the first or second Dirichlet parameter is required, and the first Dirichlet parameter is considered as being taught by Ding and Ding SI as described above, the limitations of claim 6 are interpreted as not being performed. 
Regarding claims 5-6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the hierarchical Bayes statistical model to systematically quantify the impact of somatic mutations on expression profiles, as taught by Ding in view of Araya, with the parameters taught by Ding SI because these parameters are those used in the main text of Ding. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
D.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Araya, as applied to claim 1 as described above, and in further view of Amgalan et al. (Bioinformatics, 2015, 31(15), p. 2452-2460). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Regarding claim 10, Ding in view of Araya teach claim 1. Claim 10 further specifies that the five or more causal edges pointing from the SGA identified as the SGA with functional impact to DEGs in the set of DEGs are each assigned a p-value of less than 0.001 relative to a distribution of random posterior probabilities of causal edges pointing from the given SGA to DEGs in a control data set. 
Ding teaches examining the theoretical performance of xseq via simulation and permutation analyses (p. 4, col. 1, par. 3; p. 11, col. 1, par. 8 through col. 2, par 2). Ding does not teach comparing the identified SGA with a distribution of random posterior probabilities.
However, the prior art to Amgalan discloses a method for uncovering the dominant effects of cancer-driver genes (DEOD) based on a partial covariance selection approach (abstract). Amgalan teaches estimating a threshold value of DriverScore(g) based on a P-value obtained by comparing the observed network with random networks to select candidate-driver genes, a random network is generated from a random copy number matrix and gene expression matrix, where the copy number or expression values are randomly permuted in each matrix (p. 2455, col. 1, par. 2). Amgalan teaches selecting 186 genes with a P-value < 0.015 as candidate-driver genes (p. 2456, col. 2, par. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the hierarchical Bayes statistical model to systematically quantify the impact of somatic mutations on expression profiles, as taught by Ding in view of Araya, with the method for uncovering the dominant effects of cancer-driver genes, as taught by Amgalan, because all references are in the same field of endeavor. The motivation to statistically compare an observed network with a random network would have been to test the null hypothesis that gene expression values are independent of copy numbers and mutations, as taught by Amgalan matrix (p. 2455, col. 1, par. 2). Although Amgalan does not teach a p-value of less than 0.001, it would have been obvious to alter this threshold with routine optimization or modification. As Ding already teaches performing xseq on permuted data, it would have been obvious to compare their observed results with the random results, as taught by Amgalan (p. 2455, col. 1, par. 2). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
E.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Araya, as applied to claim 1 as described above, and in further view of Lenberg et al. (BMC Cancer, 2003, 3(1), p. 1-19). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. 
Regarding claim 12, Ding in view of Araya teach claim 1. Claim 12 further specifies that the genes in the set of DEGs comprise genes of the tumor genome with an RNA expression level having a p-value of 0.005 or less for a Gaussian distribution of control RNA expression levels of corresponding genes in non- tumor tissue and/or genes of the tumor genome with a 3-fold or greater change in RNA expression level compared to control RNA expression levels of corresponding genes in non-tumor tissue. 
Ding teaches calculating conditional distributions of gene expression values using a Student’s t-distribution where the Student’s t-distribution approaches a Gaussian distribution with increasing parameter v (p. 11, col. 1, par. 3). Ding does not teach DEGs calculated as instantly claimed.
However, the prior art to Lenburg discloses gene expression analysis of renal cell tumors (abstract). Lenburg teaches analyzing RNA from renal cell tumors and adjacent normal tissue using microarrays and identifying genes that are more than three-fold changed in renal tumors (abstract; p. 3, col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, method for identifying differentially expressed genes, as taught by Ding in view of Araya, with the method of Lenberg for because the hierarchical Bayes statistical model of Ding in view of Araya would be expected to be able to analyze any list of differentially expressed genes regardless of the method used to make the list. The motivation to use the method of Lenberg would have been to use a method that better controls for false positive when identifying differentially expressed genes, as taught be Lenberg (abstract). The substitution of the method Lenberg for the method of Ding when identifying differentially expressed genes is no more than the simple substitution of one known element for another.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631